--------------------------------------------------------------------------------

COUNTERPATH CORPORATION

SUBSCRIPTION AGREEMENT

UNITS

 

 

INSTRUCTIONS TO PURCHASER

ALL SUBSCRIBERS:

1. Complete and sign pages 2, 3 and 4 of the Subscription Agreement.

2. If you are purchasing less than CDN$150,000, complete and sign the Accredited
Investor Status Certificate which is attached as Schedule “A” to the
Subscription Agreement.

3. If you are not an individual (that is, the Subscriber is a corporation,
trust, portfolio manager or other entity that (i) is purchasing more than 5% of
the outstanding Common Shares of the Corporation, (ii) is currently an Insider,
(iii) will become an Insider upon completion of the Offering, or (iv) is a
member of the Pro Group), then complete and sign the “Corporate Placee
Registration Form” (Form 4C) which is attached as Schedule “C” to the
Subscription Agreement. If you have previously submitted this form to the TSX
Venture Exchange and there have been no changes to its content then please check
the box to that effect on page 4.

U.S. SUBSCRIBERS ONLY:

Complete items 1, 2 and 3 above, as applicable. Also complete and sign the U.S.
Accredited Investor Status Certificate which is attached as Schedule “B” to the
Subscription Agreement.

--------------------------------------------------------------------------------

THE SECURITIES SUBSCRIBED FOR HEREIN WILL BE SUBJECT TO A HOLD PERIOD UNDER THE
APPLICABLE SECURITIES LAWS IN CANADA OF FOUR MONTHS AND ONE DAY FROM THE CLOSING
DATE (AS DEFINED IN THIS SUBSCRIPTION AGREEMENT) AND THE CERTIFICATES EVIDENCING
THE SECURITIES WILL BEAR A LEGEND TO THAT EFFECT, AS APPLICABLE. CONSEQUENTLY,
THE SECURITIES MAY ONLY BE RESOLD DURING SUCH PERIOD IN ACCORDANCE WITH
APPROPRIATE STATUTORY EXEMPTIONS FROM THE PROSPECTUS REQUIREMENTS OF THE
APPLICABLE SECURITIES LAWS . THE SUBSCRIBER IS ADVISED TO CONSULT ITS OWN LEGAL
ADVISORS IN THIS REGARD.

WITHOUT PRIOR WRITTEN APPROVAL OF THE TSX VENTURE EXCHANGE AND COMPLIANCE WITH
ALL APPLICABLE SECURITIES LEGISLATION, THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY NOT BE SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE TRADED ON OR
THROUGH THE FACILITIES OF THE TSX VENTURE EXCHANGE OR OTHERWISE IN CANADA OR TO
OR FOR THE BENEFIT OF A CANADIAN RESIDENT UNTIL FOUR MONTHS AND ONE DAY FROM THE
CLOSING DATE (AS DEFINED IN THIS SUBSCRIPTION AGREEMENT);

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN
ISSUED IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “1933 ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR
SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.

SUBSCRIPTION FOR UNITS

TO: COUNTERPATH CORPORATION (the “Corporation”)

     The undersigned (the “Subscriber”) hereby irrevocably subscribes for and
agrees to purchase the number of units (the “Units”) of the Corporation set
forth below at a price of CDN$2.50 per Unit on the terms and conditions set out
herein and in the applicable schedules attached hereto. Each Unit shall consist
of one (1) common share in the capital of the Corporation (each a “Share”) and
one-half (½) of one non-transferable common share purchase warrant (each whole
warrant, a “Warrant”). Each whole Warrant shall entitle the holder to purchase
one common share in the capital of the Corporation (a “Warrant Share”) at a
price of CDN$3.25 per Warrant Share for a period of two years following the
Closing Date (as defined below).

     The Units are immediately severable into their constituent Shares and
Warrants upon issuance. The Units, Shares, Warrants and Warrant Shares are
herein collectively referred to as the “Securities.” The Units are part of an
offering (the “Offering”) of up to 1,400,000 Units for gross aggregate proceeds
of up to CDN$3,500,000, or such other number as the Corporation may determine in
its sole discretion.

--------------------------------------------------------------------------------

- 2 -

Subscriber Information     Units to be Purchased                   Number of
Units: x CDN$2.50 (Name of Subscriber)                 Account Reference (if
applicable):               Aggregate Subscription Price:   X    
                                                        (the “Subscription
Price”) (Signature of Subscriber – if the Subscriber is an Individual)          
      X         (Signature of Authorized Signatory – if the Subscriber is not an
Individual)  

Please complete if purchasing as agent or trustee for a principal (beneficial
purchaser) (a “Disclosed Principal”) and not purchasing as trustee or agent for
accounts fully managed by it.

            (Name and Title of Authorized Signatory – if the Subscriber is not  
    an Individual)             (Name of Disclosed Principal)   (Subscriber’s
Address, including city and Postal Code)             (Address of Disclosed
Principal)                   (Account Reference, if applicable)   (Telephone
Number) (Email Address)                           Register the Shares, Warrants
and Warrant Shares as set forth below:   Deliver the Shares, Warrants and
Warrant Shares as set forth below:                     (Name to Appear on Share
and Warrant Certificate)   (Attention - Name)                       (Account
Reference, if applicable)     (Account Reference, if applicable)                
            (Address, including Postal Code)   (Address, including Postal Code)
                        (Telephone Number)            

* * * *

--------------------------------------------------------------------------------

- 3 -

Note: The Subscriber must either be:

(a)

purchasing the securities offered hereunder as principal; or

      (b)

deemed to be purchasing such securities as principal, by virtue of being:

      (i)

a trust company or trust corporation described in paragraph (16) of the
definition of “accredited investor” in Schedule “A” (other than a trust company
or trust corporation registered under the laws of Prince Edward Island that is
not registered or authorized under the Trust and Loan Companies Act (Canada) or
under comparable legislation in another jurisdiction of Canada) (and, if a U.S.
Person, a trust as described in Schedule “B”); or

      (ii)

a person described in paragraph (17) of the definition of “accredited investor”
in Schedule “A”.

Present Ownership of Securities

The Subscriber either [check appropriate box]:

[    ]

beneficially owns NO common shares of the Corporation (“Common Shares”) or
securities convertible into Common Shares; or

 

 

[    ]

beneficially owns Common Shares which includes Common Shares and/or convertible
securities entitling the Subscriber to acquire an additional Common Shares.

Insider Status

The Subscriber either [check appropriate box]:

[    ]

is an “Insider” of the Corporation as defined in the Policies of the TSX Venture
Exchange (the “Exchange”); or

    [    ] is not an Insider of the Corporation.

“Insider” means:

  (a)

a director or senior officer of the Corporation;

        (b)

a director or senior officer of a company that is an Insider or subsidiary of
the Corporation; and

        (c)

a person that beneficially owns or controls, directly or indirectly, Common
Shares carrying more than 10% of the voting rights attached to all outstanding
Common Shares.

Member of “Pro Group”

The Subscriber either [check appropriate box]:

 [    ] is a member of the “Pro Group” as defined in the Policies of the
Exchange and below; or      [    ] is not a Member of the Pro Group.

The definition of “Pro Group” is as follows:

  (a)

Subject to subparagraphs (b), (c) and (d), “Pro Group” will include, either
individually or as a group:


--------------------------------------------------------------------------------

- 4 -

  (i)

the member (i.e. a member of the Exchange under the applicable Exchange
requirements) (the “Member”);

        (ii)

employees of the Member;

        (iii)

partners, officers and directors of the Member;

        (iv)

Affiliates (as defined in applicable Exchange policies) of the Member; and

        (v)

Associates (as defined in applicable Exchange policies) of any parties referred
to in subparagraphs (i) through (iv).


  (b)

The Exchange may, in its discretion, include a person or party in the Pro Group
for the purposes of a particular calculation where the Exchange determines that
the person is not acting at arm’s length to the Member.

        (c)

The Exchange may, in its discretion, exclude a person from the Pro Group for the
purposes of a particular calculation where the Exchange determines that the
person is acting at arm’s length to the Member.

        (d)

The Exchange may deem a person who would otherwise be included in the Pro Group
pursuant to subparagraph (a) to be excluded from the Pro Group where the
Exchange determines that:

       

(i)

the person is an affiliate or associate of the Member acting at arm’s length of
the Member;           (ii)

the associate or affiliate has a separate corporate and reporting structure;

          (iii)

there are sufficient controls on information flowing between the Member and the
associate or affiliate; and

          (iv)

the member maintains a list of such excluded persons.

Corporate Placee Form

The Subscriber, if a corporation, trust, portfolio manager or other entity that
(i) is purchasing more than 5% of the outstanding Common Shares of the
Corporation, (ii) is currently an Insider, (iii) will become an Insider upon
completion of the Offering, or (iv) is a member of the Pro Group, either [check
appropriate box]:

[    ] has a current Corporate Placee Registration Form on file with the
Exchange; or     [    ]

has completed and returned with this Subscription Agreement a duly executed
Corporate Placee Registration Form (Schedule “C” to this Subscription
Agreement).

THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

--------------------------------------------------------------------------------

- 5 -

This subscription is accepted by the Corporation this _______ day of
__________________, 2012.

COUNTERPATH CORPORATION

Per:       Authorized Signatory  

THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

--------------------------------------------------------------------------------

- 6 -

1. Defined Terms.

In addition to the terms defined throughout this Subscription Agreement, the
following capitalized terms used in this Subscription Agreement have the
following meanings:

“1933 Act” means the United States Securities Act of 1933, as amended;

“1934 Act” means the United States Securities Exchange Act of 1934, as amended;

“Accredited Investor Status Certificate” means the accredited investor status
certificate in the form attached hereto as Schedule “A”;

“beneficial purchaser” means a person for whom the Subscriber is acting in
purchasing the Units who will be the beneficial owner of the Securities within
the meaning attributed to such term by Rule 13d-3 adopted by the SEC under the
1934 Act;

“beneficial ownership” has the meaning attributed to it by Rule 13d-3 adopted by
the SEC under the 1934 Act;

“BC Act” means the Securities Act (British Columbia);

“Business Day” means any day except Saturday, Sunday or a statutory holiday in
Vancouver, British Columbia or Toronto, Ontario;

“Closing” means the closing on the Closing Date of the transaction of purchase
and sale of the Units as contemplated by this Subscription Agreement;

“Closing Date” means June <>, 2012, or such later date as may be determined by
the Corporation;

“Closing Time” means 8:00 a.m. (Vancouver time) or such other time as may be
determined by the Corporation;

“Commissions” has the meaning ascribed thereto in Section 16 of this
Subscription Agreement;

“Common Share” has the meaning ascribed thereto on page 3 of this Subscription
Agreement;

“Corporation” has the meaning ascribed thereto on page 1 of this Subscription
Agreement;

“EDGAR” means the SEC’s electronic data gathering and retrieval system;

“Exchange” has the meaning ascribed thereto on page 3 of this Subscription
Agreement;

“International Jurisdiction” has the meaning ascribed thereto in Section 7(f)(i)
of this Subscription Agreement;

“NI 45-106” means National Instrument 45-106 – Prospectus and Registration
Exemptions;

“Offering” has the meaning ascribed thereto on page 1 of this Subscription
Agreement;

“OTCBB” means the OTC Bulletin Board;

“PCMLTFA” has the meaning ascribed thereto in Section 5 of this Subscription
Agreement;

“Public Record” means the registration statements, prospectuses, annual reports,
quarterly reports, proxy statements, current reports, press releases and any
other documents or reports filed by the Corporation on SEDAR or with the SEC on
EDGAR during the 18 months preceding the date hereof;

--------------------------------------------------------------------------------

- 7 -

“Regulation D” means Regulation D adopted by the SEC under the 1933 Act;

“Regulation S” means Regulation S adopted by the SEC under the 1933 Act;

“SEC” means the United States Securities and Exchange Commission;

“Securities” has the meaning ascribed thereto on page 1 of this Subscription
Agreement;

“Securities Laws” means the securities laws, regulations, rules, rulings and
orders and the blanket rulings and policies and written interpretations of, and
multilateral or national instruments adopted by, the Securities Regulators and
the policies and rules of any applicable stock exchange or quotation or stock
reporting system, including the Exchange and the OTCBB;

“Securities Regulators” means the securities commissions or other securities
regulatory authorities of all of the Selling Jurisdictions or the relevant
Selling Jurisdiction as the context so requires;

“SEDAR” means the System for Electronic Document Analysis and Retrieval operated
by CDS, Inc.;

“Selling Jurisdictions” means all of the Provinces of Canada, the United States,
the state of the United States in which the Subscriber is resident, if
applicable, and any other jurisdictions which are agreed to by the Corporation;
and “Selling Jurisdiction” means, in the case of any Subscriber, the
jurisdiction(s) in which such Subscriber is resident;

“Shares” has the meaning ascribed thereto on page 1 of this Subscription
Agreement;

“Subscriber” has the meaning ascribed thereto on page 1 of this Subscription
Agreement;

“Subscription Agreement” means this subscription agreement and the schedules
attached hereto;

“Subscription Price” has the meaning ascribed thereto on page 1 of this
Subscription Agreement;

 “Units” has the meaning ascribed thereto on page 1 of this Subscription
Agreement;

“United States” means the United States, as that term is defined in Rule 902 of
Regulation S;

“U.S. Accredited Investor” means an “accredited investor” as defined in Rule 501
of Regulation D;

“U.S. Accredited Investor Status Certificate” means the accredited investor
status certificate in the form attached hereto as Schedule “B”;

“U.S. Person” means a U.S. person as that term is defined in Rule 902 of
Regulation S;

“U.S. Subscriber” means (a) any person purchasing the Units in the United
States, (b) any U.S. Person, (c) any person purchasing the Units on behalf of
any person in the United States or any U.S. Person, (d) any person that receives
or received an offer for the Units while in the United States, or (e) any person
that is in the United States at the time the buy order was made or this
Subscription Agreement was executed;

“Warrant” has the meaning ascribed thereto on page 1 of this Subscription
Agreement; and

“Warrant Share” has the meaning ascribed thereto on page 1 of this Subscription
Agreement.

2. Delivery and Payment. The Subscriber agrees to deliver to the Corporation by
no later than 1:00 p.m. (Vancouver time) on June <>, 2012, as applicable, the
following:

  (a)

a completed and duly executed copy of this Subscription Agreement;


--------------------------------------------------------------------------------

- 8 -

  (b)

if the Subscriber is purchasing less than CDN$150,000, a completed and duly
executed copy of the Accredited Investor Status Certificate which is attached
hereto as Schedule “A”;

        (c)

if the Subscriber is a U.S. Subscriber, a completed and duly executed copy of
the U.S. Accredited Investor Status Certificate which is attached hereto as
Schedule “B”;

        (d)

if applicable, a completed and duly executed copy of the Corporate Placee
Registration Form (Form 4C) which is attached hereto as Schedule “C”;

        (e)

all other documents as may be required by the Securities Laws or reasonably
requested by the Corporation; and

        (f)

a certified cheque or bank draft drawn on a Canadian chartered bank or wire
transfer in immediately available funds payable to the Corporation or such other
person as the Corporation shall direct the Subscriber, representing the
Subscription Price payable by the Subscriber for the Units set out on the second
page of this Subscription Agreement.

3. Closing. The Closing will be held at the offices of the Corporation’s legal
counsel, Clark Wilson LLP, at 885 West Georgia Street, Suite 800, Vancouver,
British Columbia at the Closing Time on the Closing Date, all in accordance with
this Subscription Agreement. The Subscriber acknowledges that the certificates
representing Shares and Warrants will be available for delivery upon Closing
provided that the Subscriber has satisfied the requirements of Section 2 hereof
and the Corporation has accepted this Subscription Agreement.

     The Subscriber authorizes the Corporation to treat the Subscription Price
as an interest free loan until the Closing Date and the Subscriber authorizes
the Corporation and its lawyers to release the Subscription Price to the Issuer
prior to the Closing. The Subscriber acknowledges and agrees that this
Subscription Agreement, the Subscription Price and any other documents delivered
in connection herewith will be held by or on behalf of the Corporation. In the
event that this Subscription Agreement is not accepted by the Corporation for
whatever reason, which the Corporation expressly reserves the right to do, the
Subscription Price (without interest thereon) and any other documents delivered
in connection herewith will be returned to the Subscriber at the address of the
Subscriber as set forth on page 2 of this Agreement.

     The Subscriber acknowledges and agrees that Clark Wilson LLP has acted as
counsel only to the Corporation and is not protecting the rights and interests
of the Subscriber. The Subscriber acknowledges and agrees that the Corporation
and Clark Wilson LLP have given the Subscriber the opportunity to seek, and have
recommended that the Subscriber obtain, independent legal advice with respect to
the subject matter of this Subscription Agreement and, further, the Subscriber
hereby represents and warrants to the Corporation and Clark Wilson LLP that the
Subscriber has sought independent legal advice or it hereby waives such advice.

4. Certain Subscriber Acknowledgements. The Subscriber acknowledges and agrees
(on its own behalf and, if applicable, on behalf of each beneficial purchaser
for whom the Subscriber is contracting hereunder) with the Corporation (which
acknowledgements and agreements shall survive the Closing) that:

  (a)

no securities commission, agency, governmental authority, regulatory body, stock
exchange or other entity has made any finding or determination as to the merit
of an investment in, nor have any such agencies or governmental authorities,
regulatory bodies, stock exchanges or other entities made any recommendation or
endorsement with respect to, the Securities;

        (b)

the offer, sale and delivery of the Units is conditional upon such being exempt
from the prospectus requirements and any requirement to deliver an offering
memorandum in connection with the distribution of the Units under the Securities
Laws or upon the issuance of such orders, consents or approvals as may be
required to permit such sale without a prospectus;

        (c)

the financial statements of the Corporation have been prepared in accordance
with generally accepted accounting principles of the United States, which differ
in some respects from generally accepted accounting principles of Canada, and
thus may not be comparable to financial statements of Canadian companies;


--------------------------------------------------------------------------------

- 9 -

  (d)

no prospectus or offering memorandum within the meaning of the Securities Laws
has been delivered to or summarized for or seen by the Subscriber (and, if
applicable, others for whom it is contracting hereunder) in connection with the
Offering and the Subscriber (and, if applicable, others for whom it is
contracting hereunder) is not aware of any prospectus or offering memorandum
having been prepared by the Corporation;

        (e)

in purchasing the Units, the Subscriber (and, if applicable, others for whom it
is contracting hereunder) has relied solely upon the Public Record relating to
the Corporation and this Subscription Agreement, and not upon any verbal or
written representation as to any fact or otherwise made by or on behalf of the
Corporation or any employee, agent or affiliate thereof or any other person
associated therewith. The Subscriber, on its own behalf and on behalf of others
for whom the Subscriber is contracting hereunder, has acknowledged that the
decision to purchase the Units was made on the basis of the Public Record and
this Subscription Agreement;

        (f)

the Units are being offered for sale on a “private placement” basis;

        (g)

none of the Securities have been registered under the 1933 Act or the securities
laws of any state, and the Securities may not be offered or sold, directly or
indirectly, in the United States or to, or for the account or benefit of, a U.S.
Person or a person in the United States unless registered under the 1933 Act and
the securities laws of all applicable states or unless an exemption from such
registration requirements is available;

        (h)

hedging transactions involving the Securities may not be conducted unless such
transactions are in compliance with the provisions of the 1933 Act and in each
case only in accordance with applicable Securities Laws;

        (i)

in accepting this Subscription Agreement, the Corporation is relying upon the
representations and warranties and acknowledgements of the Subscriber set out
herein including, without limitation, in connection with determining the
eligibility of the Subscriber or, if applicable, the eligibility of others on
whose behalf the Subscriber is contracting hereunder to purchase Units under the
Securities Laws. The Subscriber hereby agrees to notify the Corporation
immediately of any change in any representation, warranty, covenant or other
information relating to the Subscriber or the beneficial purchaser contained in
this Subscription Agreement which takes place prior to Closing;

        (j)

no documents in connection with the sale of the Securities hereunder have been
reviewed by any Securities Regulators;

        (k)

there is no government or other insurance covering the Securities;

        (l)

there are risks associated with the purchase of the Securities;

        (m)

the Subscriber will indemnify and hold harmless the Corporation and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained in this Subscription Agreement or in any
document furnished by the Subscriber to the Corporation in connection herewith
being untrue in any material respect or any breach or failure by the Subscriber
to comply with any covenant or agreement made by the Subscriber to the
Corporation in connection therewith;


--------------------------------------------------------------------------------

- 10 -

  (n)

the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Securities and with respect to applicable resale restrictions, and it is solely
responsible (and the Corporation is not in any way responsible) for compliance
with:

          (i)

any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Securities hereunder; and

          (ii)

applicable resale restrictions;

          (o)

the statutory and regulatory basis for the exemption claimed for the offer and
sale of the Securities, although in technical compliance with Regulation S,
would not be available if the Offering is part of a plan or scheme to evade the
registration provisions of the 1933 Act;

          (p)

the Securities are subject to the terms, conditions and provisions of this
Subscription Agreement (including the schedules hereto), the constating
documents of the Corporation and the Agency Agreement;

          (q)

the Warrants are non-transferable, and the certificates evidencing the Shares
and Warrants will bear a legend, and the Warrant Shares may bear a legend,
regarding restrictions on transfer as required pursuant to applicable Securities
Laws as set out in Section 7 of this Subscription Agreement;

          (r)

the Subscriber consents to the Corporation making a notation on its records or
giving instructions to any transfer agent of the Securities in order to
implement the restrictions on transfer set forth and described herein and the
Corporation will refuse to register any transfer of the Securities not made in
accordance with Regulation S, pursuant to an effective registration statement
under the 1933 Act or pursuant to an exemption from the registration
requirements of the 1933 Act and any applicable state or other law;

          (s)

the Corporation has advised the Subscriber that the Corporation is relying on an
exemption from the requirements to provide the Subscriber with a prospectus
under the Securities Laws or other applicable securities legislation and, as a
consequence of acquiring Units pursuant to this exemption: (i) certain
protections, rights and remedies provided by the Securities Laws or other
applicable securities legislation including statutory rights of rescission or
damages, will not be available to the Subscriber, (ii) the common law may not
provide the Subscriber with an adequate remedy in the event that it suffers
investment losses in connection with securities acquired in the Offering, (iii)
the Subscriber may not receive information that would otherwise be required to
be given under the Securities Laws, and (iv) the Corporation is relieved from
certain obligations that would otherwise apply under the Securities Laws; and

          (t)

no person has made to the Subscriber any written or oral representations:

          (i)

that any person will resell or repurchase the Subscriber’s Securities;

          (ii)

that any person will refund the purchase price of the Subscriber’s Securities;
or

          (iii)

as to the future price or value of any of the Subscriber’s Securities.

5. Conditions of Closing. It is a condition of Closing that (i) all documents
required to be completed and signed in accordance with Section 2 hereof be
received prior to the Closing Date, (ii) the Corporation will have obtained all
necessary approvals and consents, including regulatory approvals, (iii) the
issue and sale of the Units be exempt from the requirement to file a prospectus
and any requirement to deliver an offering memorandum under applicable
Securities Laws relating to the sale of the Units, or the Corporation will have
received such orders, consents or approvals as may be required to permit such
sale without the requirement to file a prospectus or deliver an offering
memorandum; and (iv) the Corporation will have obtained conditional approval of
the Exchange for the listing of the Shares and the Warrant Shares.

--------------------------------------------------------------------------------

- 11 -

     The Subscriber acknowledges and agrees that the Corporation may be required
to provide the Securities Regulators or other authorities pursuant to the
Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada) (the
“PCMLTFA”) with a list setting forth the identities of the beneficial purchasers
of the Units. Notwithstanding that the Subscriber may be purchasing Units as
agent on behalf of an undisclosed principal, the Subscriber agrees to provide,
on request, particulars as to the identity of such undisclosed principal as may
be required by the Corporation in order to comply with the foregoing.

6. Representations, Warranties, Acknowledgements and Covenants. The Subscriber
hereby represents and warrants to, and covenants with (on its own behalf and, if
applicable, on behalf of those for whom the Subscriber is contracting hereunder)
the Corporation (and acknowledges that the Corporation is relying on them),
which representations, warranties and covenants shall survive the Closing, that
as at the execution date of this Subscription Agreement and the Closing Date:

  (a)

the Subscriber and any beneficial purchaser for whom it is acting is resident
in, or if not an individual, has its head office in, the jurisdiction set out on
the execution page of this Subscription Agreement, such address was not created
and is not used solely for the purpose of acquiring the Securities and the
Subscriber was solicited to purchase in such jurisdiction;

            (b)

the Subscriber complies with one of the following:

            (i)

the Subscriber is an “accredited investor” within the meaning of NI 45-106 and:

            A.

is either purchasing the Securities (I) as principal and not for the benefit of
any other person, or is deemed under NI 45-106 to be purchasing the Securities
as principal, or (II) as agent for a beneficial purchaser disclosed in this
Subscription Agreement, and is an agent or trustee with proper authority to
execute all documents required in connection with the purchase of the Securities
on behalf of such disclosed beneficial purchaser and such disclosed beneficial
purchaser for whom the Subscriber is contracting hereunder is purchasing as
principal and not for the benefit of any other person, or is deemed under NI 45-
106 to be purchasing the Securities as principal, and such disclosed beneficial
purchaser is an “accredited investor” within the meaning of NI 45-106;

            B.

if the Subscriber is, or the beneficial purchaser for whom the Subscriber is
contracting hereunder is, as the case may be, a person, other than an individual
or investment fund, that has net assets of at least CDN$5,000,000, the
Subscriber was not, or the beneficial purchaser for whom the Subscriber is
contracting hereunder was not, as the case may be, created or used solely to
purchase or hold securities as an accredited investor; and

            C.

the Subscriber has concurrently executed and delivered a certificate in the form
attached as Schedule “A” hereto; or

            (ii)

the Subscriber is purchasing as principal and has purchased that number of Units
having an acquisition cost to the Subscriber of not less than CDN$150,000 to be
paid in cash on the Closing Date;

            (c)

the Subscriber is not a person created, or used solely, to purchase or hold the
Units in order to comply with an exemption from the prospectus requirements of
Securities Laws and if the Subscriber is not an individual, it pre-existed the
Offering and has a bona fide purpose other than investment in the Units;


--------------------------------------------------------------------------------

- 12 -

  (d)

the Subscriber will only offer, sell or otherwise transfer the Securities
pursuant to an effective registration statement under the 1933 Act or pursuant
to an exemption from the registration requirements imposed by the 1933 Act and
in compliance with applicable state Securities Laws (and, in each case where
there is no effective registration statement, only if an opinion of counsel of
recognized standing reasonably satisfactory to the Corporation has been provided
to the Corporation to that effect, if applicable);

          (e)

the Subscriber acknowledges and agrees that the Securities will be “restricted
securities” within the meaning of Rule 144(a)(3) under the 1933 Act and will
remain “restricted securities” notwithstanding any resale within or outside the
United States unless the sale is completed pursuant to an effective registration
statement under the 1933 Act or is made in compliance with the exemption from
registration provided by Rule 144 promulgated under the 1933 Act;

          (f)

the Subscriber has no contract, undertaking, agreement or arrangement with any
person to sell, transfer or pledge to such person, or anyone else, the
Securities or any part thereof, or any interest therein, and has no present
plans to enter into any such contract, undertaking, agreement or arrangement;

          (g)

if the Subscriber is not a U.S. Subscriber and unless the Subscriber has made
the representations set forth below in Section 7(e) hereof and has completed
Schedule “B” attached hereto:

          (i)

the Subscriber is not a person in the United States or a U.S. Person and is not
acquiring the Securities for the account or benefit of any person in the United
States or any U.S. Person;

          (ii)

the Subscriber did not receive an offer to buy or sell the Securities in the
United States;

          (iii)

at the time the buy order for the Securities was originated, the Subscriber was
outside the United States and this Subscription Agreement was not executed or
delivered in the United States; and

          (iv)

the Subscriber has not acquired the Securities as a result of, and will not
itself engage in, any “directed selling efforts” (as defined in Regulation S
under the 1933 Act) in the United States in respect of any of the Securities,
which would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of any of the Securities; provided, however, that
the Subscriber may sell or otherwise dispose of any of the Shares or the Warrant
Shares pursuant to registration of any of the Shares or the Warrant Shares
pursuant to the 1933 Act and any applicable securities laws or under an
exemption from such registration requirements and as otherwise provided herein;

          (v)

the Subscriber understands and agrees that offers and sales of any of the
Securities prior to the expiration of the period specified in Regulation S (such
period hereinafter referred to as the “Distribution Compliance Period”), shall
only be made in compliance with the safe harbor provisions set forth in
Regulation S, pursuant to the registration provisions of the 1933 Act or
pursuant to an exemption therefrom, and that all offers and sales after the
Distribution Compliance Period shall be made only in compliance with the
registration provisions of the 1933 Act or an exemption therefrom and in each
case only in accordance with applicable Securities Laws and in the case of an
offer or sale pursuant to an exemption from the registration provisions of the
1933 Act, the Corporation may require, as a condition of granting its consent, a
legal opinion of a firm reasonably acceptable to the Corporation confirming that
the sale is not subject to the registration requirements of the 1933 Act;


--------------------------------------------------------------------------------

- 13 -

  (vi)

the Subscriber understands and agrees not to engage in any hedging transactions
involving any of the Securities unless such transactions are in compliance with
the provisions of the 1933 Act and in each case only in accordance with
applicable Securities Laws; and

        (vii)

except as otherwise permitted by Regulation S, the Subscriber agrees that it
will not, during the Distribution Compliance Period, act as a distributor (as
such term is defined in Regulation S), either directly or through any affiliate,
or sell, transfer, hypothecate or otherwise convey the Securities other than to
or for the account or benefit of a non-U.S. Person;


  (h)

if the Subscriber is a U.S. Subscriber, then:

          (i)

the Subscriber understands and acknowledges that the Securities have not been
registered under the 1933 Act or any state securities laws and that the sale of
the Units contemplated hereby is being made to a limited number of U.S.
Accredited Investors in transactions not requiring registration under the 1933
Act; accordingly the Securities are “restricted securities” within the meaning
of Rule 144(a)(3) under the 1933 Act;

          (ii)

the Subscriber acknowledges that the Corporation has not registered the offer
and sale to the Subscriber of the Securities under the 1933 Act and the
Subscriber acknowledges that there may be substantial restrictions on the
transferability of, and that it may not be possible to liquidate its investment
readily in, the Shares or the Warrant Shares;

          (iii)

the Subscriber is a U.S. Accredited Investor and acknowledges that it is
acquiring the Units as an investment for its own account or for the account of a
U.S. Accredited Investor as to which it exercises sole investment discretion and
not with a view to any resale, distribution or other disposition of the Units in
violation of the federal or state Securities Laws and the Subscriber has
concurrently executed and delivered a certificate in the form attached as
Schedule “B” hereto. The Subscriber acknowledges that it will be required to
confirm its status as a U.S. Accredited Investor and make similar
representations to those contained in this Section 7(e) at the time of exercise
of any Warrants;

          (iv)

the Subscriber understands and agrees that there may be material tax
consequences to it of an acquisition, holding or disposition of the Securities.
The Corporation gives no opinion and makes no representation with respect to the
tax consequences under United States, state, local or foreign tax law of the
acquisition, holding or disposition of the Securities, and the Subscriber
acknowledges that it is solely responsible for determining the tax consequences
of its investment;

          (v)

the Subscriber understands that none of the Shares or the Warrant Shares may be
sold or transferred in the United States or to a U.S. Person unless an exemption
is available from the registration requirements of the 1933 Act and any other
applicable Securities Laws;

          (vi)

the Subscriber understands that if it decides to offer, sell, pledge or
otherwise transfer the Shares or the Warrant Shares, such securities may be
offered, sold or otherwise transferred only: (A) to the Corporation; (B)
pursuant to an effective registration statement under the 1933 Act, (C) in
accordance with Rule 144 under the 1933 Act, if available, and in compliance
with applicable state Securities Laws, (D) in accordance with the provisions of
Regulation S, if available, or (E) in a transaction that does not otherwise
require registration under the 1933 Act or any other applicable Securities Laws
and in the case of an offer or sale pursuant to an exemption from the
registration requirements of the 1933 Act, the Corporation may require, as a
condition of granting its consent, a legal opinion of a firm reasonably
acceptable to the Corporation confirming that the sale is not subject to the
registration requirements of the 1933 Act; and


--------------------------------------------------------------------------------

- 14 -

  (vii)

the purchase of the Units has not been made through or as a result of any
general solicitation or general advertising (as such terms are defined in Rule
502(c) of Regulation D), any press release, or any seminar or meeting whose
attendees have been invited by general solicitation or general advertising and
the distribution of the Units has not been accompanied by any advertisement,
including, without limitation, in printed public media, radio, television or
telecommunications, including electronic display or as part of a general
solicitation;


  (i)

if the Subscriber is resident outside of Canada and the United States, the
Subscriber:

            (i)

is knowledgeable of, or has been independently advised as to, the applicable
Securities Laws of the Securities Regulators having application in the
jurisdiction in which the Subscriber is resident (the “International
Jurisdiction”) which would apply to the acquisition of the Subscriber’s Units;

            (ii)

the Subscriber is purchasing the Units pursuant to exemptions from prospectus or
equivalent requirements under applicable Securities Laws or, if such are not
applicable, the Subscriber is permitted to purchase the Units under the
applicable Securities Laws of the Securities Regulators in the International
Jurisdiction without the need to rely on any exemptions;

            (iii)

the applicable Securities Laws of the authorities in the International
Jurisdiction do not require the Corporation to make any filings or seek any
approvals of any kind whatsoever from any Securities Regulator of any kind
whatsoever in the International Jurisdiction in connection with the issue and
sale or resale of the Securities; and

            (iv)

the purchase of the Subscriber’s Units by the Subscriber does not trigger:

            A.

any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction; or

            B.

any continuous disclosure reporting obligation of the Corporation in the
International Jurisdiction; and

           

the Subscriber will, if requested by the Corporation, deliver to the Corporation
a certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (iii), (iv) and (v)
above to the satisfaction of the Corporation, acting reasonably;

            (j)

neither the Subscriber nor any party on whose behalf it is acting has been
created or is being used primarily to permit the purchase of the Units without a
prospectus in reliance on an exemption from the prospectus requirements of
applicable securities legislation;

            (k)

if the Subscriber is an individual, the Subscriber has attained the age of
majority and is legally competent to execute this Subscription Agreement and to
take all actions required pursuant hereto and if the Subscriber is not an
individual, this Subscription Agreement has been duly and validly authorized,
executed and delivered by the undersigned and if the Subscriber is a
corporation, it has been duly incorporated and validly exists under the laws of
its jurisdiction of incorporation or continuance and this Subscription Agreement
has been duly and validly authorized by all necessary corporate action;

            (l)

this Subscription Agreement has been duly and validly authorized, executed and
delivered by and constitutes a legal, valid, binding and enforceable obligation
of the Subscriber;


--------------------------------------------------------------------------------

- 15 -

  (m)

the entering into of this Subscription Agreement and the transactions
contemplated hereby will not result in the violation of any of the terms and
provisions of any law applicable to, or the constating documents of, the
Subscriber or of any agreement, written or oral, to which the Subscriber may be
a party or by which it is or may be bound or the termination of any such
agreement;

        (n)

the Subscriber is capable of assessing and evaluating the risks and merits of
this investment as a result of the Subscriber’s financial, investment or
business experience or as a result of advice received from a registered person
other than the Corporation or an affiliate thereof, and the Subscriber or, where
it is not purchasing as principal, each beneficial purchaser is able to bear the
economic loss of its investment;

        (o)

the delivery of this Subscription Agreement, the acceptance of it by the
Corporation and the issuance of the Securities to the Subscriber complies with
all applicable laws of the Subscriber’s jurisdiction of residence or domicile
and all other applicable laws and will not cause the Corporation to become
subject to or comply with any disclosure, prospectus or reporting requirements
under any such applicable laws;

        (p)

the Subscriber is not a “control person” of the Corporation as defined in the
applicable Securities Laws, will not become a “control person” by virtue of this
purchase of any of the Securities, and does not intend to act in concert with
any other person to form a control group of the Corporation;

        (q)

neither the Subscriber nor any party on whose behalf it is acting is an
investment club;

        (r)

the Subscriber (or, if applicable, others for whom it is contracting hereunder)
has been advised to consult its own legal and tax advisors with respect to
applicable resale restrictions and tax considerations, and it (or, if
applicable, others for whom it is contracting hereunder) is solely responsible
for compliance with applicable resale restrictions and applicable tax
legislation;

        (s)

the Subscriber has no knowledge of a “material fact” or “material change” (as
those terms are defined in the applicable Securities Laws) in the affairs of the
Corporation that has not been generally disclosed to the public, save knowledge
of this particular transaction;

        (t)

the Subscriber will execute and deliver within the approved time periods, all
documentation as may be required by applicable Securities Laws and any other
applicable law to permit the purchase of the Units on terms herein set forth;

        (u)

if required by applicable Securities Laws or any other applicable law, the
Subscriber will execute, deliver, file and otherwise assist the Corporation in
filing such reports, undertakings and other documents with respect to the
issuance of the Units as may be required;

        (v)

other than as approved by the Corporation, there is no person acting or
purporting to act in connection with the transactions contemplated herein who is
entitled to any brokerage or finder’s fee and if any person establishes a claim
that any fee or other compensation is payable in connection with this
subscription for the Units, the Subscriber covenants to indemnify and hold
harmless the Corporation with respect thereto and with respect to all costs
reasonably incurred in the defence thereof;

        (w)

the Subscriber (and, if applicable, others for whom it is contracting hereunder)
is not:


  (i)

a licensed broker or dealer in the United States,

        (ii)

an affiliate of a licensed broker or dealer in the United States,

        (iii)

acting as an underwriter (as that term is defined in Section 2(11) of the 1933
Act) in respect of the Securities, or


--------------------------------------------------------------------------------

- 16 -

  (iv)

an affiliate of any person that is acting as an underwriter (as that term is
defined in Section 2(11) of the 1933 Act) in respect of the Securities; and


  (x)

the funds representing the Subscription Price which will be advanced by the
Subscriber to the Corporation hereunder will not represent proceeds of crime for
the purposes of the PCMLTFA and the Subscriber acknowledges that the Corporation
may in the future be required by law to disclose the Subscriber’s name and other
information relating to this Subscription Agreement and the Subscriber’s
subscription hereunder, on a confidential basis, pursuant to the PCMLTFA. To the
best of the Subscriber’s knowledge (i) none of the subscription funds to be
provided by the Subscriber (a) have been or will be derived from or related to
any activity that is deemed criminal under the law of Canada, the United States,
or any other jurisdiction, or (b) are being tendered on behalf of a person or
entity who has not been identified to the Subscriber, and (ii) the Subscriber
shall promptly notify the Corporation if the Subscriber discovers that any of
such representations ceases to be true, and provide the Corporation with
appropriate information in connection therewith.

7. Legends.

(a)

Shares:

      (i)

the Subscriber acknowledges that, in addition to the other legends that may be
required by Securities Laws, the certificates representing the Shares will bear
the following legend mandated by Canadian Securities Laws:


CANADIAN LEGEND:  

“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE [INSERT THE DATE THAT IS FOUR MONTHS AND ONE DAY
AFTER THE CLOSING DATE].”;

  and, if applicable, the following Exchange legend:   TSX VENTURE EXCHANGE
LEGEND:  

“WITHOUT PRIOR WRITTEN APPROVAL OF THE EXCHANGE AND COMPLIANCE WITH ALL
APPLICABLE SECURITIES LEGISLATION, THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY NOT BE SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE TRADED ON OR
THROUGH THE FACILITIES OF THE TSX VENTURE EXCHANGE OR OTHERWISE IN CANADA OR TO
OR FOR THE BENEFIT OF A CANADIAN RESIDENT UNTIL [INSERT THE DATE THAT IS FOUR
MONTHS AND ONE DAY AFTER THE CLOSING DATE].”

provided that subsequent to the expiry of such period, the certificate
representing such securities may be exchanged for a certificate not bearing
these legends.

The certificates representing the Shares will also bear the following legend
mandated by the Securities Laws in the United States:

U.S. LEGEND:

“THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN
ISSUED IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “1933 ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR
SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.”


--------------------------------------------------------------------------------

- 17 -



(b)

Warrants:

      (i)

the Subscriber acknowledges that, in addition to the other legends that may be
required by Securities Laws, the certificates representing the Warrants will
bear the following legend:

“THESE WARRANTS ARE NOT TRANSFERABLE.”

In addition, the certificates representing the Warrants will bear the following
legend mandated by the Securities Laws in the United States:

“THESE WARRANTS AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE WARRANTS HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933
ACT”), AND, ACCORDINGLY, THE SECURITIES ISSUABLE UPON EXERCISE OF THESE WARRANTS
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE 1933 ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
ACCORDANCE WITH APPLICABLE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933
ACT. THESE WARRANTS MAY NOT BE EXERCISED BY OR ON BEHALF OF A U.S. PERSON OR
PERSON IN THE UNITED STATES UNLESS THE SECURITIES ISSUABLE UPON EXERCISE OF
THESE WARRANTS HAVE BEEN REGISTERED UNDER THE 1933 ACT AND THE APPLICABLE
SECURITIES LEGISLATION OF ANY SUCH STATE OR AN EXEMPTION FROM SUCH REGISTRATION
REQUIREMENTS IS AVAILABLE. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY
REGULATION S UNDER THE 1933 ACT.”


(c)

Warrant Shares:

      (i)

the Subscriber acknowledges that, in addition to the other legends that may be
required by Securities Laws, the certificates representing any Warrant Shares
issued upon exercise of Warrants on or before the date that is four months and
one day after the Closing Date will bear the following legend mandated by
Canadian Securities Laws:


--------------------------------------------------------------------------------

- 18 -

CANADIAN LEGEND:  

“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE [INSERT THE DATE THAT IS FOUR MONTHS AND ONE DAY
AFTER THE CLOSING DATE].”

  and, if applicable, the following Exchange legend:   TSX VENTURE EXCHANGE
LEGEND:  

“WITHOUT PRIOR WRITTEN APPROVAL OF THE EXCHANGE AND COMPLIANCE WITH ALL
APPLICABLE SECURITIES LEGISLATION, THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY NOT BE SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE TRADED ON OR
THROUGH THE FACILITIES OF THE TSX VENTURE EXCHANGE OR OTHERWISE IN CANADA OR TO
OR FOR THE BENEFIT OF A CANADIAN RESIDENT UNTIL [INSERT THE DATE THAT IS FOUR
MONTHS AND ONE DAY AFTER THE CLOSING DATE].”

provided that subsequent to the expiry of such period, the certificate
representing such securities may be exchanged for a certificate not bearing
these legends.

In addition, the certificates representing any Warrant Shares issued upon
exercise of the Warrants will bear the following legend mandated by the U.S.
securities laws:

U.S. LEGEND:

“THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN
ISSUED IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “1933 ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR
SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.”

8. Representations, Warranties and Covenants of the Corporation. The Corporation
hereby represents, warrants, covenants and agrees with the Subscriber as
follows:

  (a)

the Corporation will promptly comply with all filing and other requirements
under all applicable Securities Laws in connection with the Offering; and

        (b)

on the Closing Date, the Corporation will have taken all necessary steps to duly
and validly create and issue the Shares and the Warrants (and the Warrant Shares
issuable upon exercise thereof).

9. Acknowledgements. The Subscriber acknowledges and agrees that the foregoing
representations and warranties are made by it with the intention that they may
be relied upon by the Corporation and its legal counsel in determining its
eligibility or (if applicable) the eligibility of others on whose behalf it is
contracting hereunder to purchase the Units under applicable Securities Laws.
The Subscriber further agrees that by accepting delivery of the Shares and the
Warrants on the Closing Date, it shall be representing and warranting that the
foregoing representations and warranties are true and correct as at the Closing
Time with the same force and effect as if they had been made by the Subscriber
at the Closing Time and that they shall survive the purchase by the Subscriber
of the Units and still continue in full force and effect notwithstanding any
subsequent disposition by the Subscriber of the Securities. The Corporation and
its respective legal counsel shall be entitled to rely on the representations
and warranties of the Subscriber contained in this Subscription Agreement, and
the Subscriber shall indemnify and hold harmless the Corporation and its legal
counsel for any loss, costs or damages any of them may suffer as a result of any
misrepresentations or any breach or failure to comply with any covenant or
agreement herein of the Subscriber.

--------------------------------------------------------------------------------

- 19 -

10. Nature of Subscription. This subscription is irrevocable.

11. Delivery of Securities. The Subscriber hereby authorizes and directs the
Corporation to deliver certificates representing the Shares and the Warrants to
be issued to such Subscriber pursuant to this Subscription Agreement to the
residential or business address indicated in this Subscription Agreement.

12. Return of Subscription Funds. The Subscriber hereby authorizes and directs
the Corporation to return any funds for unaccepted subscriptions to the same
account from which the funds were drawn, without interest or penalty.

13. Acceptance of Subscription. This subscription may be accepted in whole or in
part by the Corporation at its sole discretion and the right is reserved to the
Corporation at its sole discretion to allot to any Subscriber less than the
amount of Units subscribed for. Confirmation of acceptance or rejection of this
subscription will be forwarded to the Subscriber promptly after the acceptance
or rejection of the subscription by the Corporation. If this subscription is
rejected in whole, the funds delivered by the Subscriber to the Corporation
representing the purchase price for the Units subscribed for herein will be
promptly returned to the same account from which the funds were drawn. If this
subscription is accepted only in part, the funds representing the portion of the
Subscription Price representing that portion of the subscription for the Units
which is not accepted will promptly be similarly returned.

14. Costs. All costs and expenses incurred by the Subscriber (including any fees
and disbursements of any special counsel obtained by the Subscriber) relating to
the sale of the Units to the Subscriber shall be borne by the Subscriber.

15. Execution of Subscription Agreement. The Corporation shall be entitled to
rely on delivery by facsimile machine or e-mail of an executed copy of this
Subscription Agreement, and acceptance by the Corporation of such facsimile or
e-mail copy shall be equally effective to create a valid and binding agreement
between the Subscriber and the Corporation in accordance with the terms hereof.
If less than a complete copy of this Subscription Agreement is delivered to the
Corporation at Closing, the Corporation and its counsel are entitled to assume
that the Subscriber accepts and agrees to all of the terms and conditions of the
pages not delivered at Closing unaltered. This Subscription Agreement may be
executed in two or more counterparts, each of which shall be deemed to be an
original and all of which together shall constitute one and the same
Subscription Agreement.

16. Collection of Personal Information. The Subscriber acknowledges and consents
to the fact that the Corporation is collecting the Subscriber’s personal
information for the purpose of fulfilling this Subscription Agreement and
completing the Offering. The Subscriber's personal information (and, if
applicable, the personal information of those on whose behalf the Subscriber is
contracting hereunder) may be disclosed by the Corporation to (a) stock
exchanges or securities regulatory authorities, (b) the Corporation's registrar
and transfer agent, (c) Canadian tax authorities, (d) authorities pursuant to
the PCMLTFA and (e) any of the other parties involved in the Offering, including
legal counsel, and may be included in record books in connection with the
Offering. By executing this Subscription Agreement, the Subscriber is deemed to
be consenting to the foregoing collection, use and disclosure of the
Subscriber's personal information (and, if applicable, the personal information
of those on whose behalf the Subscriber is contracting hereunder) for the
foregoing purposes and for the purposes described in Schedule “D” to this
Subscription Agreement and to the retention of such personal information for as
long as permitted or required by law or business practice. Notwithstanding that
the Subscriber may be purchasing Units as agent on behalf of an undisclosed
principal, the Subscriber agrees to provide, on request, particulars as to the
nature and identity of such undisclosed principal, and any interest that such
undisclosed principal has in the Corporation, all as may be required by the
Corporation in order to comply with the foregoing.

--------------------------------------------------------------------------------

- 20 -

Furthermore, the Subscriber is hereby notified that:

  (a)

the Corporation may deliver to any securities commission having jurisdiction
over the Corporation, the Subscriber or this subscription, including the British
Columbia Securities Commission, the Alberta Securities Commission and the
Ontario Securities Commission and/or the SEC (collectively, the “Commissions”)
certain personal information pertaining to the Subscriber, including such
Subscriber’s full name, residential address and telephone number, the number of
shares or other securities of the Corporation owned by the Subscriber, the
number of Units purchased by the Subscriber and the total purchase price paid
for such Units, the prospectus exemption relied on by the Corporation and the
date of distribution of the Units,

        (b)

such information is being collected indirectly by the Commissions under the
authority granted to them in securities legislation,

        (c)

such information is being collected for the purposes of the administration and
enforcement of the securities laws, and

        (d)

the Subscriber may contact the following public official in Ontario with respect
to questions about the Ontario Securities Commission’s indirect collection of
such information at the following address and telephone number:


  Administrative Assistant to the Director of Corporate Finance   Ontario
Securities Commission   Suite 1903, Box 55   20 Queen Street West   Toronto, ON
M5H 3S8   Telephone: (416) 593-8086

17. Anti-Money Laundering Legislation. In order to comply with legislation aimed
at the prevention of money laundering, the Corporation may require additional
information concerning investors from time to time and the Subscriber agrees to
provide all such information. The Subscriber acknowledges that if, as a result
of any information or other matter which comes to the Corporation's attention,
any director, officer or employee of the Corporation or any investment advisor,
or their respective professional advisors, knows or suspects that an investor is
engaged in money laundering, such person is required to report such information
or other matter to the Financial Transactions and Reports Analysis Centre of
Canada and such report shall not be treated as a breach of any restriction upon
the disclosure of information imposed by Canadian law or otherwise.

18. Governing Law. The contract arising out of this Subscription Agreement shall
be governed by and construed in accordance with the laws of the Province of
British Columbia and the laws of Canada applicable therein.

19. Survival of Representations and Warranties. The covenants, representations
and warranties contained herein shall survive the Closing and continue in full
force and effect for a period of two years following the Closing.

20. Assignment. The terms and provisions of this Subscription Agreement shall be
binding upon and enure to the benefit of the Subscriber, the Corporation and
their respective heirs, executors, administrators, successors and assigns;
provided however, that: (a) this Subscription Agreement may not be assigned by
the Subscriber without the consent of the Corporation, in their discretion,
other than the assignment by a Subscriber who is acting as nominee or agent to
the beneficial owner; and (b) this Subscription Agreement may not be assigned by
the Corporation without the consent of the Subscriber, acting reasonably. The
benefits and the obligations of this Subscription Agreement, insofar as they
apply to the Subscriber, shall pass with any assignment or transfer of the
Securities.

--------------------------------------------------------------------------------

- 21 -

21. Entire Agreement and Headings. Except as otherwise stated herein, this
Subscription Agreement (including the schedules hereto) constitutes the entire
agreement between the Subscriber and the Corporation relating to the subject
matter hereof and there are no representations, warranties, covenants,
understandings or other agreements relating to the subject matter hereof except
as stated or referred to herein. This Subscription Agreement may be amended or
modified in any respect by written instrument only. The headings contained
herein are for convenience only and shall not affect the meanings or
interpretation hereof.

22. Effective Date. The Subscription Agreement is intended to and shall take
effect on the date it has been accepted by the Corporation.

23. Time of Essence. Time shall be of the essence of this Subscription
Agreement.

24. Language. It is the express wish of the Subscriber that the Subscription
Agreement and any related documentation be drawn up in English only. Il est de
la volonté expresse du souscripteur que la convention de souscription ainsi que
tout document connexe soient rédigés en langue anglaise uniquement.

25. Currency. All references herein to monetary amounts are to lawful money of
Canada, unless otherwise specified.

--------------------------------------------------------------------------------

SCHEDULE “A”

ACCREDITED INVESTOR STATUS CERTIFICATE

Capitalized terms not specifically defined in this certificate have the meaning
ascribed to them in the Subscription Agreement to which this certificate is
attached.

The undersigned Subscriber hereby represents, warrants and certifies to the
Corporation, as an integral part of the attached Subscription Agreement, that
he, she or it is and at Closing will be, correctly and in all respects described
by the category or categories set forth directly next to which the Subscriber
has marked below:

 [    ] (1)

a Canadian financial institution, or a Schedule III bank.

       [    ] (2)

the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act (Canada).

       [    ] (3)

a subsidiary of any person referred to in paragraphs (1) or (2), if the person
owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary.

       [    ] (4)

a person registered under the securities legislation of a jurisdiction of Canada
as an adviser or dealer, other than a person registered solely as a limited
market dealer under one or both of the Securities Act (Ontario) or the
Securities Act (Newfoundland and Labrador).

       [    ] (5)

an individual registered or formerly registered under the securities legislation
of a jurisdiction of Canada as a representative of a person referred to in
paragraph (4).

       [    ] (6)

the Government of Canada or a jurisdiction of Canada, or any crown corporation,
agency or wholly owned entity of the Government of Canada or a jurisdiction of
Canada.

       [    ] (7)

a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l’île de
Montréal or an intermunicipal management board in Québec.

       [    ] (8)

any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government.

       [    ] (9)

a pension fund that is regulated by either the Office of the Superintendent of
Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada.

       [    ] (10)

an individual who, either alone or with a spouse, beneficially owns, directly or
indirectly, financial assets having an aggregate realizable value that before
taxes, but net of any related liabilities, exceeds CDN$1,000,000.

       [    ] (11)

an individual whose net income before taxes exceeded CDN$200,000 in each of the
2 most recent calendar years or whose net income before taxes combined with that
of a spouse exceeded CDN$300,000 in each of the 2 most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year.

       [    ] (12)

an individual who, either alone or with a spouse, has net assets of at least
CDN$5,000,000.

       [    ] (13)

a person, other than an individual or investment fund, that has net assets of at
least CDN$5,000,000 as shown on its most recently prepared financial statements.

       [    ] (14)

an investment fund that distributes or has distributed its securities only to


  (a)

a person that is or was an accredited investor at the time of the distribution,


--------------------------------------------------------------------------------

- A2 -

  (b)

a person that acquires or acquired securities in the circumstances referred to
in sections 2.10 [Minimum amount investment], or 2.19 [Additional investment in
investment funds] of NI 45-106, or

        (c)

a person described in paragraph (i) or (ii) that acquires or acquired securities
under section 2.18 [Investment fund reinvestment] of NI 45-106.


 [    ] (15)

an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt.

         [    ] (16)

a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be.

         [    ] (17)

a person acting on behalf of a fully managed account managed by that person, if
that person

          (a)

is registered or authorized to carry on business as an adviser or the equivalent
under the securities legislation of a jurisdiction of Canada or a foreign
jurisdiction, and

          (b)

in Ontario, is purchasing a security that is not a security of an investment
fund.

         [    ] (18)

a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded.

         [    ] (19)

an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (1) to (4) or paragraph (9) in form and
function.

         [    ] (20)

a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors.

         [    ] (21)

an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser.

         [    ] (22)

a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Québec, the regulator as


  (a)

an accredited investor, or

        (b)

an exempt subscriber in Alberta or British Columbia after NI 45-106 comes into
force.

Note: A summary of the meanings of some of the terms used in this Accredited
Investor Status Certificate follows the signature block below.

Dated _____________________________, 20____.

  X   Signature of individual (if Subscriber is an individual)       X  
Authorized signatory (if Subscriber is not an individual)

      Name of Subscriber (please print)

      Name of authorized signatory (please print)




--------------------------------------------------------------------------------

- A3 -

For the purposes of this Accredited Investor Status Certificate, the following
definitions are included for convenience:

  (a)

“affiliate” means that an issuer is an affiliate of another issuer if:

            (i)

one of them is the subsidiary of the other, or

            (ii)

each of them is controlled by the same person.

            (b)

“Canadian financial institution” means

            (i)

an association governed by the Cooperative Credit Associations Act (Canada) or a
central cooperative credit society for which an order has been made under
section 473(1) of that Act, or

            (ii)

a bank, loan corporation, trust company, trust corporation, insurance company,
treasury branch, credit union, caisse populaire, financial services cooperative,
or league that, in each case, is authorized by an enactment of Canada or a
jurisdiction of Canada to carry on business in Canada or a jurisdiction of
Canada.

            (c)

“company” means any corporation, incorporated association, incorporated
syndicate or other incorporated organization;

            (d)

“control” means as follows: a person (first person) is considered to control
another person (second person) if:

            (i)

the first person beneficially owns or directly or indirectly exercises control
or direction over securities of the second person carrying votes which, if
exercised, would entitle the first person to elect a majority of the directors
of the second person, unless that first person holds the voting securities only
to secure an obligation,

            (ii)

the second person is a partnership, other than a limited partnership, and the
first person holds more than 50% of the interests of the partnership, or

            (iii)

the second person is a limited partnership and the general partner of the
limited partnership is the first person;

            (e)

“entity” means a company, syndicate, partnership, trust or unincorporated
organization;

            (f)

“financial assets” means cash, securities, or any contract of insurance or
deposit or evidence thereof that is not a security for the purposes of the
securities legislation;

            (g)

“fully managed account” means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client’s express consent to a
transaction;

            (h)

“mutual fund” means:

            (i)

for the purposes of British Columbia law,

            (A)

an issuer of a security that entitles the holder to receive on demand, or within
a specified period after demand, an amount computed by reference to the value of
a proportionate interest in the whole or in a part of the net assets, including
a separate fund or trust account, of the issuer of the security,


--------------------------------------------------------------------------------

- A4 -

  (B)

an issuer described in an order that the commission may make under section 3.2
of the Securities Act (BC), and

        (C)

an issuer that is in a class of prescribed issuers,

but does not include an issuer, or a class of issuers, described in an order
that the commission may make under section 3.1 of the Securities Act (BC);

  (ii)

for the purposes of Alberta law,

          (A)

an issuer whose primary purpose is to invest money provided by its security
holders and whose securities entitle the holder to receive on demand, or within
a specified period after demand, an amount computed by reference to the value of
a proportionate interest in the whole or in part of the net assets, including a
separate fund or trust account, of the issuer, or

          (B)

an issuer that is designated as a mutual fund under section 10 of the Alberta
Securities Act (Alberta) or in accordance with the regulations,

         

but does not include an issuer, or class of issuers, that is designated under
section 10 of the Alberta Securities Act (Alberta) not to be a mutual fund;

          (iii)

for the purposes of Ontario law, an issuer whose primary purpose is to invest
money provided by its security holders and whose securities entitle the holder
to receive on demand, or within a specified period after demand, an amount
computed by reference to the value as a proportionate interest in the whole or
in part of the net assets, including a separate fund or trust account, of the
issuer;

          (iv)

for the purposes of Quebec law, a company issuing shares which must, on request
of the holder, redeem them at their net asset value;


  (i)

“non-redeemable investment fund” means an issuer:

            (i)

whose primary purpose is to invest money provided by its security holders;

            (ii)

that does not invest,

            (A)

for the purpose of exercising or seeking to exercise control of an issuer, other
than an issuer that is a mutual fund or a non-redeemable investment fund, or

            (B)

for the purpose of being actively involved in the management of any issuer in
which it invests, other than an issuer that is a mutual fund or a non-redeemable
investment fund, and

            (iii)

that is not a mutual fund;

            (j)

“person” includes

            (i)

an individual,

            (ii)

a corporation,

            (iii)

a partnership, trust, fund and an association, syndicate, organization or other
organized group of persons, whether incorporated or not, and


--------------------------------------------------------------------------------

- A5 -

  (iv)

an individual or other person in that person's capacity as a trustee, executor,
administrator or personal or other legal representative;

          (k)

“portfolio adviser” means:

          (i)

a portfolio manager; or

          (ii)

a broker or investment dealer exempted from registration as an adviser under
section 148 of the regulation made under the Securities Act (Ontario) if that
broker or investment dealer is not exempt from the by-laws or regulations of the
Toronto Stock Exchange or the Investment Dealers’ Association of Canada referred
to in that section;

          (l)

“related liabilities” means liabilities incurred or assumed for the purpose of
financing the acquisition or ownership of financial assets or liabilities that
are secured by financial assets; and

          (m)

“spouse” means an individual who:

          (i)

is married to another individual and is not living separate and apart within the
meaning of the Divorce Act (Canada) from the other individual,

          (ii)

is living with another individual in a marriage-like relationship, including a
marriage-like relationship between individuals of the same gender, or

          (iii)

in Alberta, is an individual referred to in paragraph (i) or (ii), or is an
adult interdependent partner within the meaning of the Adult Interdependent
Relationships Act (Alberta);

          (n)

“subsidiary” means an issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary.


--------------------------------------------------------------------------------

SCHEDULE “B”

U.S. ACCREDITED INVESTOR STATUS CERTIFICATE

Capitalized terms not specifically defined in this certificate have the meaning
ascribed to them in the Subscription Agreement to which this certificate is
attached. In this certificate, dollar amounts are stated in U.S. dollars.

The Subscriber hereby represents, warrants and certifies to the Corporation, as
an integral part of the attached Subscription Agreement, that he, she or it is
and at Closing will be correctly and in all respects described by the category
or categories set forth directly next to which the Subscriber has marked below:

 [    ] (1)

a natural person whose individual net worth, or joint net worth with that
person’s spouse, at the date of this certificate exceeds $1,000,000, excluding
the value of the primary residence of such person(s) and the related amount of
indebtedness secured by the primary residence up to its fair market value;

       [    ] (2)

a natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person’s spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year;

       [    ] (3)

an organization described in Section 501(c)(3) of the Internal Revenue Code
(United States), a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Securities,
with total assets in excess of $5,000,000;

       [    ] (4)

a “bank” as defined in Section 3(a)(2) of the 1933 Act or a savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act acting in its individual or fiduciary capacity; a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934 (United
States); an insurance company as defined in Section 2(a)(13) of the 1933 Act; an
investment company registered under the Investment Company Act of 1940 (United
States) or a business development company as defined in Section 2(a)(48) of such
Act; a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958 (United States); a plan with total assets in excess of $5,000,000
established and maintained by a state, a political subdivision thereof, or an
agency or instrumentality of a state or a political subdivision thereof, for the
benefit of its employees; an employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company or
registered investment adviser, or if the employee benefit plan has total assets
in excess of $5,000,000, or, if a self-directed plan, whose investment decisions
are made solely by persons that are accredited investors;

       [    ] (5)

a private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States);

       [    ] (6)

a director or executive officer of the Corporation,

       [    ] (7)

a trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a sophisticated
person as described in Rule 506(b)(2)(ii) under the 1933 Act; or


--------------------------------------------------------------------------------

- B2 -

 [    ] (8)

an entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories.

Dated _____________________________, 20____.

  X   Signature of individual (if Subscriber is an individual)       X  
Authorized signatory (if Subscriber is not an individual)           Name of
Subscriber (please print)

      Name of authorized signatory (please print)


--------------------------------------------------------------------------------

SCHEDULE “C”

FORM 4C

CORPORATE PLACEE REGISTRATION FORM

This Form will remain on file with the Exchange and must be completed if
required under section 4(b) of Part II of Form 4B. The corporation, trust,
portfolio manager or other entity (the “Placee”) need only file it on one time
basis, and it will be referenced for all subsequent Private Placements in which
it participates. If any of the information provided in this Form changes, the
Placee must notify the Exchange prior to participating in further placements
with Exchange listed Issuers. If as a result of the Private Placement, the
Placee becomes an Insider of the Issuer, Insiders of the Placee are reminded
that they must file a Personal Information Form (2A) or, if applicable,
Declarations, with the Exchange.

1.

Placee Information:

      (a)

Name:_______________________________________________________________________________

      (b)

Complete Address:
_____________________________________________________________________

      (c)

Jurisdiction of Incorporation or Creation:
_____________________________________________________

      2.

(a) Is the Placee purchasing securities as a portfolio manager: (Yes/No)?
____________________________________

      (b)

the Placee carrying on business as a portfolio manager outside of Canada:
(Yes/No)? ____________________

      3.

If the answer to 2(b) above was “Yes”, the undersigned certifies that:

      (a)

it is purchasing securities of an Issuer on behalf of managed accounts for which
it is making the investment decision to purchase the securities and has full
discretion to purchase or sell securities for such accounts without requiring
the client’s express consent to a transaction;

      (b)

it carries on the business of managing the investment portfolios of clients
through discretionary authority granted by those clients (a “portfolio manager”
business) in ____________________ [jurisdiction], and it is permitted by law to
carry on a portfolio manager business in that jurisdiction;

      (c)

it was not created solely or primarily for the purpose of purchasing securities
of the Issuer;

      (d)

the total asset value of the investment portfolios it manages on behalf of
clients is not less than $20,000,000; and

      (e)

it has no reasonable grounds to believe, that any of the directors, senior
officers and other insiders of the Issuer, and the persons that carry on
investor relations activities for the Issuer has a beneficial interest in any of
the managed accounts for which it is purchasing.


--------------------------------------------------------------------------------

- C2 -

4.

If the answer to 2(a). above was “No”, please provide the names and addresses of
Control Persons of the Placee:


Name * City Province or State Country                                

* If the Control Person is not an individual, provide the name of the individual
that makes the investment decisions on behalf of the Control Person.

5.

Acknowledgement - Personal Information and Securities Laws

      (a)

“Personal Information” means any information about an identifiable individual,
and includes information contained in sections 1, 2 and 4, as applicable, of
this Form.

The undersigned hereby acknowledges and agrees that it has obtained the express
written consent of each individual to:

  (i)

the disclosure of Personal Information by the undersigned to the Exchange (as
defined in Appendix 6B) pursuant to this Form; and

        (ii)

the collection, use and disclosure of Personal Information by the Exchange for
the purposes described in Appendix 6B or as otherwise identified by the
Exchange, from time to time.


  (b)

The undersigned acknowledges that it is bound by the provisions of applicable
Securities Law, including provisions concerning the filing of insider reports
and reports of acquisitions.

Dated and certified (if applicable), acknowledged and agreed, at
__________________ on ___________________

      (Name of Purchaser - please print)           (Authorized Signature)      
    (Official Capacity - please print)           (Please print name of
individual whose signature   appears above)

THIS IS NOT A PUBLIC DOCUMENT

--------------------------------------------------------------------------------

- E1 -

SCHEDULE “D”

ACKNOWLEDGEMENT – PERSONAL INFORMATION

1.

TSX Venture Exchange Inc. and its affiliates, authorized agents, subsidiaries
and divisions, including the TSX Venture Exchange (collectively referred to as
the “Exchange”) collect Personal Information in certain Forms that are submitted
by the individual and/or by an Issuer or Applicant and use it for the following
purposes:


  (a)

to conduct background checks;

        (b)

to verify the Personal Information that has been provided about each individual;

        (c)

to consider the suitability of the individual to act as an officer, director,
insider, promoter, investor relations provider or, as applicable, an employee or
consultant, of the Issuer or Applicant;

        (d)

to consider the eligibility of the Issuer or Applicant to list on the Exchange;

        (e)

to provide disclosure to market participants as to the security holdings of
directors, officers, other insiders and promoters of the Issuer, or its
associates or affiliates;

        (f)

to conduct enforcement proceedings; and

        (g)

to perform other investigations as required by and to ensure compliance with all
applicable rules, policies, rulings and regulations of the Exchange, securities
legislation and other legal and regulatory requirements governing the conduct
and protection of the public markets in Canada.

As part of this process, the Exchange also collects additional Personal
Information from other sources, including but not limited to, securities
regulatory authorities in Canada or elsewhere, investigative, law enforcement or
self-regulatory organizations, regulations service providers and each of their
subsidiaries, affiliates, regulators and authorized agents, to ensure that the
purposes set out above can be accomplished.

The Personal Information the Exchange collects may also be disclosed:

  (a)

to the agencies and organizations in the preceding paragraph, or as otherwise
permitted or required by law, and they may use it in their own investigations
for the purposes described above; and

        (b)

on the Exchange’s website or through printed materials published by or pursuant
to the directions of the Exchange.


The Exchange may from time to time use third parties to process information
and/or provide other administrative services. In this regard, the Exchange may
share the information with such third party service providers.

    2.

The Commissions may indirectly collect the Personal Information under the
authority granted to them by securities legislation. The Personal Information is
being collected for the purposes of the administration and enforcement of the
securities legislation of the jurisdiction of each such Commission.

For questions about the collection of Personal Information by the British
Columbia Securities Commission, please contact the Administrative Assistant to
the Director of Corporate Finance, 12th Floor, 701 West Georgia Street, Box
10142, Vancouver, BC V7Y 1L2, phone: (604) 899-6854.

--------------------------------------------------------------------------------